EXHIBIT UNAUDITED PRO FORMACONSOLIDATED FINANCIAL STATEMENTS The following unaudited proforma consolidated financial statements and related notes are presented to show the effects of our acquisition of mineral and royalty interests in the Core Area of the Barnett Shale Trend. The pro forma consolidated statements of operations for the year ended December 31, 2008 and the three months ended March 31, 2009 are presented to show the net income (loss) as if the acquisition occurred on January 1 of the respective year.The pro forma consolidated balance sheet is based on the assumption that the acquisition had occurred on March 31, 2009. Pro forma datais based on assumptions and includes adjustments as explained in the notes to the unaudited pro forma consolidated financial statements.The pro forma datais not necessarily indicative of the financial results that would have been attained had the purchase occurred on the dates referenced above and should not be viewed as indicative of operations in future periods.The unaudited pro forma consolidated financial statements should be read in conjunction with the notes thereto and our Annual Report on Form 10-K for the year ended December 31, 2008 and our quarterly report on Form 10-Q for the quarter ended March 31, 2009. DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET (In Thousands) March 31, 2009 Pro forma Historical Adjustments Pro forma ASSETS Current assets: Cash and cash equivalents $ 12,039 $ 1,067 a $ 13,106 Trade and other receivables 3,660 375 b 4,035 Net profits interests receivable - related party 1,122 - 1,122 Prepaid expenses 37 - 37 Total current assets 16,858 1,442 18,300 Other non-current assets 19 - 19 Total 19 - 19 Property and leasehold improvements - at cost: Oil and natural gas properties (full cost method) 291,897 35,170 c 327,067 Less accumulated full cost depletion 181,560 - 181,560 Total 110,337 35,170 145,507 Leasehold improvements 512 - 512 Less accumulated amortization 219 - 219 Total 293 - 293 Net property and leasehold improvements 110,630 35,170 145,800 Total assets $ 127,507 $ 36,612 $ 164,119 LIABILITIES AND PARTNERSHIP CAPITAL Current liabilities: Accounts payable and other current liabilities $ 739 $ 116 d $ 855 Current portion of deferred rent incentive 39 - 39 Total current liabilities 778 116 894 Deferred rent incentive less current portion 198 - 198 Total liabilities 976 116 1,092 Commitments and contingencies Partnership capital: General partner 5,573 - 5,573 Unitholders 120,958 36,496 e 157,454 Total partnership capital 126,531 36,496 163,027 Total liabilities and partnership capital $ 127,507 $ 36,612 $ 164,119 The accompanying notes are an integral part of these unaudited pro formaconsolidated financial statements. DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (In Thousands except Earnings per Unit) Year Ended December 31, 2008 Pro forma Historical Adjustments Pro forma Operating revenues: Royalties $ 61,973 $ 4,843 f $ 66,816 Net profits interests 27,441 - 27,441 Lease bonus 441 - 441 Other 70 - 70 Total operating revenues 89,925 4,843 94,768 Costs and expenses: Production taxes 2,792 160 f 2,952 Operating expenses 1,980 134 g 2,114 Depletion and amortization 14,739 2,549 h 17,288 General and administrative expenses 3,965 - 3,965 Total costs and expenses 23,476 2,843 26,319 Operating income 66,449 2,000 68,449 Other income, net 334 - 334 Net earnings $ 66,783 $ 2,000 $ 68,783 Allocation of net earnings: General partner $ 1,999 $ 2,093 Unitholders $ 64,784 $ 66,690 Net earnings per common unit (basic and diluted) $ 2.30 $ 2.23 Weighted average common units outstanding 28,240 1,600 i 29,840 The accompanying notes are an integral part of these unaudited pro formaconsolidated financial statements. DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (In Thousands except Earnings per Unit) Three Months Ended March 31, 2009 Pro forma Historical Adjustments Pro Forma Operating revenues: Royalties $ 7,025 $ 539 f $ 7,564 Net profits interests 1,782 - 1,782 Lease bonus 9 - 9 Other 8 - 8 Total operating revenues 8,824 539 9,363 Costs and expenses: Production taxes 218 19 f 237 Operating expenses 521 57 g 578 Depletion and amortization 3,300 922 h 4,222 General and administrative expenses 1,035 - 1,035 Total costs and expenses 5,074 998 6,072 Operating income 3,750 (459 ) 3,291 Other income, net 27 - 27 Net earnings $ 3,777 $ (459 ) $ 3,318 Allocation of net earnings: General partner $ 123 $ 109 Unitholders $ 3,654 $ 3,209 Net earnings per common unit (basic and diluted) $ 0.13 $ 0.11 Weighted average common units outstanding 28,240 1,600 i 29,840 The accompanying notes are an integral part of these unaudited pro formaconsolidated financial statements. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Basis of Presentation The unaudited pro forma consolidated statements of operations are based on our audited consolidated financial statements for the year ended December 31, 2008 and our unauditedconsolidated financial statements for the three months ended March 31, 2009. Consolidated Balance Sheet a Cash received on June 30, 2009 in the transaction. b Estimated trade receivables at June 30, 2009 assumed in the transaction. c Purchase of properties for i) 1,600,000 common units less ii) cash received and trade receivables assumed plus iii) ad valorem liabilities assumed and estimated transaction costs. d Estimated transaction costs and ad valorem expense on June 30, 2009. e 1,600,000 common units at the closing price on June 30, 2009 of $22.81 per unit. Consolidated Statements of Operations f Oil and gas revenues and production taxes for the period indicated based on historical cash receipts for the properties. g Estimated ad valorem expense. h Increased depletion associated with properties acquired for the period indicated. k Common units issued in the transaction.
